DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are presented for examination. 
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after notice of allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/22 has been entered.
4.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/107138 Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 1-30 merely define an obvious variation of the invention claimed in the copending Application No. 17/107138.
After analyzing the language of the claims, initially it should be noted that the copending Application No. 17/107138, having the same inventive entity. The Assignee in all applications is the same. 
7.	Claims 1-30 of the instant application is anticipated by copending application of claims 1-30 in that claims of the copending Application No. 17/107138 contains all the limitations of claims 1-30 of the instant application. Claims 1-30 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
8.	A comparison of the independent claims in the instant application and copending application are shown in the table below.
Copending Application (17/107138)
Instant Application (17/107128)
1. A datacenter cooling system, comprising: an alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-liquid heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device and the alternate cooling loop to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
1. A datacenter cooling system, comprising: an alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device and the alternate cooling loop to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
9. A processor comprising one or more circuits to control one or more flow
controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-liquid heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device and enabled by the one or more circuits to cause the at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
9. A processor comprising one or more circuits to control one or more flow
controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device and enabled by the one or more circuits to cause the at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
14. A processor comprising one or more circuits to control one or more flow
controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-liquid heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device, the one or more circuits for one or more neural networks to infer, from sensor inputs associated with the at least one rack, a change in a coolant state of the at least one rack, and the one or more circuits to cause at least one flow
controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
14. A processor comprising one or more circuits to control one or more flow
controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device, the one or more circuits for one or more neural networks to infer, from sensor inputs associated with the at least one rack, a change in a coolant state of the at least one rack, and the one or more circuits to cause at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
19. A processor comprising one or more circuits and associated with controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-liquid heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device, the one or more circuits for training one or more neural networks to infer, from sensor inputs associated with the at least one rack, a change in a coolant state of the at least one rack, and the one or more circuits to cause at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
19. A processor comprising one or more circuits and associated with controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at
least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device, the one or more circuits for training one or more neural networks to infer, from sensor inputs associated with the at least one rack, a change in a coolant state of the at least one rack, and the one or more circuits to cause at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility.
24. A method for datacenter cooling system, comprising: providing an alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-liquid heat exchanger, and a fluid path; associating the alternate cooling loop with at least one computing device; and providing cooling for the at least one computing component from the alternative cooling loop instead of a secondary cooling loop that is associated with a primary cooling loop and a chilling facility.
24. A method for datacenter cooling system, comprising: providing an alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path; associating the alternate cooling loop with at least one computing device; and providing cooling for the at least one computing component from the alternative cooling loop instead of a secondary cooling loop that is associated with a primary cooling loop and a chilling facility.


	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102


9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shedd et al. (Shedd), US publication no. 2017/0105313.
	As per claim 1, Shedd discloses a datacenter cooling system [figure 1], comprising:
an alternate cooling loop comprising a fluid source, at least one flow controller, a
liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device and the alternate cooling loop to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility [figures 16-18, 20; para 591, 687, 693, 695].
	Shedd discloses:
[0591] As shown in the schematic of FIG. 16, additional heat sink modules 100 can be added to the cooling apparatus 1 in parallel cooling loops 300 that they are serviced by, for example, the same pump 20, reservoir 200, and heat exchanger 40. Alternatively, as shown in FIG. 17, the cooling apparatus 1 can include additional reservoirs 200, pumps 20, and/or heat exchangers 40 in parallel for the purpose of redundancy and reliability. As used herein, an additional component “in parallel” refers to a component in fluid communication with the other components in a manner that bypasses only components of the same type without bypassing different types of components. An example of an additional component added in parallel is shown with the additional heat sink modules 100 in FIG. 16,where three parallel cooling loops 300 are provided that each are serviced by the same reservoir 200 and pump 20.

[0687] In some examples, it can be desirable to have a fully redundant cooling apparatus 2 where each heat-generating surface 12 is cooled by at least two completely independent cooling apparatuses 1. In the event of failure of a first independent cooling apparatus 1, a second independent cooling apparatus 1 can be configured to provide sufficient cooling capacity to adequately cool the heat-generating surface 12 and thereby avoid any downtime or reduction in performance when the heat-generating surface 12 is, for example, a microprocessor 415 or other critical system component. In a fully redundant cooling apparatus 2, the heat-generating component 12 can be adequately cooled by a first cooling apparatus 1 (and can continue to operate normally) while repairs are made on a failed component within a second cooling apparatus 1 of the redundant cooling apparatus 2.

[0693] FIG. 18 shows a schematic of a redundant cooling apparatus 2 that is more complex than the schematic shown in FIG. 17. The redundant cooling apparatus 2in FIG. 18 includes a first independent cooling apparatus 1 and a second independent cooling apparatus 1. Each independent cooling apparatus 1 includes two parallel cooling lines where each parallel cooling line is fluidly connected to three redundant heat sink modules 700 arranged in a series configuration. As a result, the redundant cooling apparatus 2 shown in FIG. 17 is capable of redundantly cooling six surfaces to be cooled 12. The redundant cooling apparatus2 is scalable, and additional parallel and series connected heat sink modules 700can be added to cool additional surfaces 12.

[0695] FIG. 20 shows a top view of a redundant cooling apparatus 2 installed in a data center or computer room 425 having twenty racks 410 of servers 400. Each
independent cooling apparatus 1 of the redundant cooling apparatus 2 can be fluidly connected to any suitable external heat exchanger 40 located outside of the room 425 where the servers are located. Each independent cooling apparatus 1 can be fluidly connected to the external heat exchanger 40 by an external heat rejection loop 43 that circulates an external cooling fluid, such as water or a water-glycol mixture. In some examples the heat exchanger 40 can be connected to a chilled water system of a building where the room 425 is located. In other examples, the heat exchanger 40 can be an air-to-liquid dry cooler or a liquid-to-liquid heat exchanger located outside of the room 425 (e.g. located outside of the building).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



As per claim 2, Shedd discloses that further comprising: at least one processor to comprise one or more neural networks, the one or more neural networks to determine a failure of the primary cooling loop, and the at least one processor to cause the at least one flow controller to enable the alternate cooling loop [para 214, 381, 413, 687, 745].
As per claim 3, Shedd discloses that at least one cold plate having ports for the secondary cooling loop and for the alternate cooling loop, the alternate cooling loop to be activated in the event of a failure in the primary cooling loop [para 591, 687, 752, 779].
As per claim 4, Shedd discloses that at least one cooling manifold of the fluid path to support alternate coolant from the fluid source to flow, via the fluid path, to a cold plate of the at least one computing component [figures 16-18, 20; para 591, 687, 693, 752].
As per claim 5, Shedd discloses that a cold plate adapted to interface with the alternate cooling loop and with the secondary cooling loop, the at least one flow controller to prevent secondary coolant of a coolant distribution unit (CDU) from reaching the cold plate and to allow the secondary coolant within at least one cooling manifold to flow to the fluid source and to be circulated back to the cold plate as part of the alternate cooling loop [figures 16-18, 20; para 591, 687, 693, 695, 752].
As per claim 6, Shedd discloses that the at least one flow controller to prevent the secondary coolant from reaching the cold plate when an egress temperature of the secondary coolant is within a threshold of an entry temperature of the secondary coolant, the entry temperature and the egress temperature associated with an entry and an egress of the secondary coolant relative to the CDU [figures 16-18, 20; para 357, 371, 372, 381].
As per claim 7, Shedd discloses that at least one processor to determine that the secondary cooling loop is operating outside a threshold cooling requirement for at least one computing device and to cause the alternate cooling loop to satisfy the threshold cooling requirement [figures 16-18, 20; para 357, 371, 372, 381].
As per claim 8, Shedd discloses that a forced air system or a passive environment associated with the datacenter cooling system to enable cooling within the liquid-to-air heat exchanger, the force air or passive environment to dissipate heat from a secondary coolant of the secondary cooling loop or from an alternate coolant of the alternate cooling loop [figure 20; para 591, 695].
	As per claim 9, Shedd discloses a processor comprising one or more circuits to control one or more flow
controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device and enabled by the one or more circuits to cause the at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility [figures 16-18, 20; para 357, 371, 372, 381, 591, 687, 693, 695].
	As per claim 10, Shedd discloses that an output to provide signals for the one or more flow controllers, the one or more flow controllers to enable flow of secondary coolant from a rack manifold of a rack to be diverted to the fluid source that circulates the secondary coolant to the liquid-to-air heat exchanger, and the one or more flow controllers to enable flow of the secondary coolant from the fluid source back to the rack manifold or to a different rack manifold for cooling the at least one computing device [figures 16-18, 20; para 357, 371, 372, 381, 591].
As per claim 11, Shedd discloses that an input to receive sensor inputs from sensors associated with at least one rack, the processor to determine a change in a coolant state based in part on the sensor inputs and to control the one or more flow controllers to engage the secondary cooling loop or the alternate cooling loop [para 214, 329, 371].
As per claim 12, Shedd discloses that one or more neural networks to receive the sensor inputs and to infer the change in the coolant state [para 214, 329, 371].
As per claim 13, Shedd discloses that an input to receive sensor inputs from sensors associated with at least one rack, the processor to determine a change in a coolant state based in part on temperatures of a secondary coolant in the secondary coolant loop from the sensor inputs, the processor to control the one or more flow controllers to enable the alternate cooling loop and to disable the secondary cooling loop [para 214, 329,  371, 591].

As per claim 14, Shedd discloses a processor comprising one or more circuits to control one or more flow controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device, the one or more circuits for one or more neural networks to infer, from sensor inputs associated with the at least one rack, a change in a coolant state of the at least one rack, and the one or more circuits to cause at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility [figures 16-18, 20; para 357, 371, 372, 381, 591, 687, 693, 695]. 
As per claim 15, Shedd discloses that an output to provide signals for the one or more flow controllers, the one or more flow controllers to enable flow of secondary coolant from a rack manifold of a rack to be diverted to the fluid source that circulates the secondary coolant to the liquid-to-liquid heat exchanger, and the one or more flow controllers to enable flow of the secondary coolant from the fluid source back to the rack manifold or to a different rack manifold for cooling the at least one computing device [figures 16-18, 20; para 357, 371, 372, 381, 591].
As per claim 16, Shedd discloses that an input to receive sensor inputs from sensors associated with at least one rack, the processor to determine a change in a coolant state based in part on the sensor inputs and to control the one or more flow controllers to engage the secondary cooling loop or the alternate cooling loop [para 214, 329, 371].
As per claim 17, Shedd discloses the one or more neural networks to receive the sensor inputs and to infer the change in the coolant state as part of an analysis of prior sensor inputs and prior coolant states [para 214, 329, 371].
As per claim 18, Shedd discloses that the one or more circuits to receive sensor inputs from sensors associated with the at least one rack, the processor to determine the change in the coolant state based in part on at least one temperature of secondary coolant in the secondary coolant loop from the sensor inputs, the processor to control the one or more flow controllers to enable the alternate cooling loop and to disable the secondary cooling loop [para 214, 329,  371, 591].

As per claim 19, Shedd discloses a processor comprising one or more circuits and associated with controllers of an alternate cooling loop, the alternate cooling loop comprising a fluid source, at least one flow controller, a liquid-to-air heat exchanger, and a fluid path, the alternate cooling loop associated with at least one computing device, the one or more circuits for training one or more neural networks to infer, from sensor inputs associated with the at least one rack, a change in a coolant state of the at least one rack, and the one or more circuits to cause at least one flow controller to provide cooling for the at least one computing component alternatively from a secondary cooling loop, the secondary cooling loop associated with a primary cooling loop and a chilling facility [figures 16-18, 20; para 357, 371, 372, 381, 591, 687, 693, 695]. 
As per claim 20, Shedd discloses that an output to provide signals for the one or more flow controllers, the one or more flow controllers to enable flow of secondary coolant from a rack manifold of a rack to be diverted to the fluid source that circulates the secondary coolant to the liquid-to-liquid heat exchanger, and the one or more flow controllers to enable flow of the secondary coolant from the fluid source back to the rack manifold or to a different rack manifold for cooling the at least one computing device [figures 16-18, 20; para 357, 371, 372, 381, 591].
As per claim 21, Shedd discloses that an input to receive sensor inputs from sensors associated with at least one rack, the processor to determine a change in a coolant state based in part on the sensor inputs and to control the one or more flow controllers to engage the secondary cooling loop or the alternate cooling loop [para 214, 329, 371].
As per claim 22, Shedd discloses that the one or more neural networks to be trained to receive the sensor inputs and to infer the change in the coolant state as part of an analysis of prior sensor inputs and prior coolant states [para 214, 329, 371].
As per claim 23, Shedd discloses that the one or more circuits to receive sensor inputs from sensors associated with the at least one rack, to be trained to determine the change in the coolant state based in part on at least one temperature of secondary coolant in the secondary coolant loop from the sensor inputs, and the processor to control the one or more flow controllers to enable the alternate cooling loop and to disable the secondary cooling loop [para 214, 329,  371, 591].
As to claims 24-30, claims 1-8 basically are the corresponding elements that are carried out the method of operating step in claims 24-30. Accordingly, claims 24-30 are rejected for the same reason as set forth in claims 1-8.

11. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

Response to Arguments
12.	Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive. Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of new ground rejection indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Oct. 17, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115